JUDGMENT
Carman, Judge:
This case having been duly submitted for decision and this Court, after due deliberation, having rendered a decision herein, which reversed in part the Department of Commerce’s Final Determination of Sales at Less Than Fair Value: Silicon Metal From Argentina and remanded the action to Commerce for recalculation of the United States Price adjustment under 19 U.S.C. § 1677a(d)(1)(C); and Commerce having reported the results of its remand determination to this Court in accordance with the prior Order of this Court entered January 11,1993, which remand determination is unopposed by plaintiffs; now, in conformity with said decision and remand determination, it is Ordered, adjudged and decreed that the Department of Commerce’s Final Determination of Sales at Less Than Fair Value: Silicon Metal From Argentina, as amended by its Redetermination on Remand: Final Determination of Sales at Less Than Fair Value: Silicon Metal From Argentina, is hereby affirmed.